ADAMS, Circuit Judge
(specially concurring). The question discussed in the foregoing opinion concerning the limitation upon the right' of cross-examination of a witness is not new to this court. In the cases of Resurrection Gold Min. Co. v. Fortune Gold Min. Co., 129 Fed. 668, 64 C. C. A. 180, and Balliet v. United States, 129 Fed. 689, 64 C. C. A. 201, the judges then sitting entertained and expressed different opin*55ions concerning it. The writer oí the main opinion in the first-mentioned case declared that:
‘•The party on whose behalf the witness is called has the right to restrict his cross-examination to the subjects oí his direct examination, and a violariion of this right is reversible error."
The majority of the sitting judges in separate opinions showing careful research and consideration disapproved of that pronouncement, and particularly oí that portion of it underscored to the effect that to violate the right “is reversible error.” It is only that part of the foregoing opinion which repeats and reaffirms that declaration to which I am unable to give my assent. I am unwilling to overule the judgment of the majority on that question, for two reasons: First, because J think, for the reasons stated by them, they were right in holding that in the matter of cross-examining a witness a reasonable discretion should, in the interest of a practical and effective administration of justice, be accorded to the trial judge, and should be reviewable and reversible only in case of its prejudicial abuse; and, second, because the question is at best a matter of practice, which, having been once settled, should not be disturbed except for some commanding reason which does not now appear.